Citation Nr: 0923546	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected residuals of a back injury, 
fracture lumbar vertebra. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for tinnitus 
and an increased rating for residuals of a back injury, 
fracture lumbar vertebra are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
Veteran has been diagnosed with a hearing loss disability of 
either ear as defined by the applicable VA regulation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 


Regarding the Veteran's claim for bilateral hearing loss, the 
Board finds that the evidence does not show that the Veteran 
currently suffers from this condition.  Service treatment 
records are silent for any complaints or treatment of hearing 
loss and the Veteran's hearing loss was reported as normal on 
separation.  The only evidence that the Veteran has bilateral 
hearing loss consists of his own statements during the May 
2009 hearing.  Although lay testimony can be competent to 
describe symptoms and generally observable conditions, it 
generally is not competent to establish a medical diagnosis 
or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not medical diagnosis and noting 
example in footnote 4 of competence of lay testimony with 
regard to a broken leg but not a form of cancer).  A showing 
of current disability is a prerequisite for a grant of 
service connection, and in this case, there is no showing of 
current disablement as to hearing loss of either ear for VA 
purposes, notwithstanding the Veteran's own complaints of 
hearing loss.  It follows that a preponderance of the 
evidence is against a finding of current disability of 
hearing loss of either ear.  In the absence of competent 
evidence of a hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385, service 
connection for bilateral hearing loss is not warranted.  
Brammer, 3 Vet. App. at 225.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran currently has bilateral 
hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  During the May 
2009 hearing, the Veteran stated that he had currently 
ringing in his ears that began when he was younger, 
"probably" during service.  A medical opinion is necessary 
to decide the case.  McLendon, 20 Vet. App. at 79; 38 C.F.R. 
§ 3.159(c)(4).

During the May 2009 hearing, the Veteran stated that his 
service-connected back disability had worsened and may have 
resulted in additional neurological problems, including 
erectile dysfunction.  The most recent VA examination of the 
back was performed in July 2005.  In light of the length of 
time since the Veteran's last examination and the fact that 
he stated that his condition had worsened during the May 2009 
hearing, the Veteran should also be afforded a VA examination 
in order to properly assess the current symptoms and level of 
severity of his service-connected residuals of a back injury, 
fracture lumbar vertebra.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
nature and likely etiology of his 
claimed tinnitus.  The claim folder must 
be made available to the examiner for 
review.  Based on examination and record 
review, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
tinnitus is related to service. 

2.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service-connected 
back condition.  The claim folder must 
be made available to the examiners for 
review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed 
in degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, 
functional loss due to pain to include 
during flare-ups or with repetitive use, 
or painful motion, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked 
to comment on whether the Veteran has 
incapacitating episodes of 
intervertebral disc syndrome of the 
lumbar spine, that is, whether the 
condition requires bed rest prescribed 
by a physician and treatment by a 
physician, and, if so, the duration and 
frequency of the incapacitating 
episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to the service-connected 
back condition, to include complaints of 
erectile dysfunction and difficulties 
with both legs and feet.   

The examiner(s) should also address the 
impact of this disability on the 
Veteran's ability to work.  

Complete rationale must be provided for 
the opinions expressed.

3.  Thereafter, readjudicate the 
Veteran's claims, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


